UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                  1/4/2019
 ANDREW LAWRENCE,                                              :
                                              Petitioner, :
                                                               :     18 Civ. 6590 (LGS)
                            -against-                          :
                                                               :   OPINION AND ORDER
 RAYMOND JAMES FINANCIAL SERVICES, :
 INC.,                                                         :
                                              Respondent. :
                                                               :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        This case arises from an arbitration award issued in a dispute between Petitioner Andrew

Lawrence and Respondent Raymond James Financial Services, Inc. (“RJFS”). Lawrence moves

to vacate a June 21, 2017, arbitration award (the “Award”) rendered in favor of RJFS. RJFS

opposes the motion and cross moves to confirm the Award. For the reasons below, the Petition

to vacate is denied, and the Cross-Petition to confirm is granted.

I.      BACKGROUND

        Lawrence is a former registered representative of RJFS. On March 30, 2017, Lawrence

and RJFS executed a Loan Terms Agreement (the “Agreement”). Pursuant to the Agreement,

the parties agreed that they would arbitrate disputes concerning the Agreement and that Financial

Regulatory Authority, Inc. (“FINRA”) rules would govern its enforcement.

        Lawrence’s relationship with RJFS terminated on September 25, 2017. On February 28,

2018, RJFS filed the underlying arbitration through the FINRA Office of Dispute Resolution.

RJFS filed its Statement of Claim (“SOC”) against Lawrence on March 2, 2018, asserting a

breach of contract claim to recover money loaned to Lawrence under the Agreement.
         Pursuant to the FINRA rules, FINRA was responsible for serving Lawrence in an

arbitration. FINRA § 13301(a) on the service of an associated person states1:

         [T]he Director will serve the Claim Notification Letter on an associated person
         directly at the person’s residential address or usual place of abode. If service
         cannot be completed at the person’s residential address or usual place of abode,
         the Director will serve the Claim Notification Letter on the associated person at
         the person’s business address.

FINRA Regulatory Notice 17-03 further states:

         FINRA staff will serve the initial statement of claim. FINRA will serve
         respondents that are not identified as customers with a Claim Notification Letter.
         The term “Claim Notification Letter” means the notice provided to respondents
         that they have been named as a party in a statement of claim. The Claim
         Notification Letter provides information about accessing the Party Portal to obtain
         a copy of the statement of claim filed by the claimants and information about the
         arbitration, including the hearing location selected by the Director and the
         deadline for filing a statement of answer. If a respondent does not access the
         Party Portal and view the statement of claim, FINRA staff will contact the
         respondent and ask if the respondent received the Claim Notification Letter. If
         the respondent indicates that he or she did not receive the Claim Notification
         Letter, FINRA staff will offer to serve the statement of claim in another manner
         such as by email or regular mail to afford the respondent an additional
         opportunity to receive the statement of claim.

         At all relevant times, Lawrence resided at 3509 20th Ave. Ct. SE, Puyallup, Washington

98372. On March 2, 2018, FINRA mailed the Claim Notification Letter and SOC to Lawrence’s

residential address. These mailings were not returned to FINRA as undeliverable. On May 1,

2018, RJFS’s counsel sent copies of FINRA’s Claim Notification Letter and SOC, via certified

mail, to Lawrence’s business address. Lawrence claims by sworn affidavit that he “was never

served with, or received a copy of the SOC.”

         On May 21, 2018, FINRA sent a Notification of Arbitrator to Lawrence’s residential

address via certified mail, advising him that an arbitrator was appointed in the case. FINRA sent

the Notification of Arbitrator by certified mail on May 26, 2018, and a domestic return receipt,


1
    For FINRA purposes, Lawrence is an “associated person.”

                                                  2
signed by Haylee Lawrence, was delivered to FINRA on May 30, 2018. Lawrence does not

dispute that he received the Notification of Arbitrator.

        Lawrence did not file an answer to the SOC nor otherwise participate in the arbitration.

On June 21, 2018, the sole arbitrator rendered the Award against Lawrence and in favor of RJFS

for $134,217.63, plus interest from September 25, 2017, to June 7, 2018, plus $2,000 in

attorneys’ fees and costs. Although Lawrence failed to register on the Dispute Resolution Portal

(the “DR Portal”) pursuant to FINRA Regulatory Notice 17-03, the arbitrator determined that

Lawrence had been properly served and was thus bound by the arbitrator’s ruling and

determination.

        On July 23, 2018, Lawrence filed a Petition to Vacate. On September 4, 2018, RJFS

filed a Cross-Petition to Confirm the Arbitration Award.

II.     STANDARD

        Confirmation of an award rendered in a FINRA arbitration “is governed by the Federal

Arbitration Act.” Thomas James Assocs., Inc. v. Jameson, 102 F.3d 60, 65 (2d Cir. 1996);

accord Barclays Capital Inc. v. Hache, No. 16 Civ. 315, 2016 WL 3884706, at *1 (S.D.N.Y.

July 12, 2016).

        Ordinarily, confirmation of an arbitration decision is “a summary proceeding that merely

makes what is already a final arbitration award a judgment of the court.” Citigroup, Inc. v. Abu

Dhabi Inv. Auth., 776 F.3d 126, 132 (2d Cir. 2015). “A court’s review of an arbitration award is

. . . severely limited so as not to frustrate the twin goals of arbitration, namely, settling disputes

efficiently and avoiding long and expensive litigation.” United Bhd. of Carpenters & Joiners of

Am. v. Tappan Zee Constructors, LLC, 804 F.3d 270, 274-75 (2d Cir. 2015). The Court “must

grant [a request to confirm a decision] unless the award is vacated, modified, or corrected.” D.H.



                                                   3
Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C. § 9) (internal

quotation marks omitted). “The arbitrator’s rationale for an award need not be explained, and

the award should be confirmed if a ground for the arbitrator’s decision can be inferred from the

facts of the case.” Id. (internal quotation marks omitted); accord Hernandez v. Goldfarb

Properties, Inc., No. 13 Civ. 8640, 2017 WL 1378279, at *1 (S.D.N.Y. Apr. 14, 2017). A

“barely colorable” justification for the arbitrator’s decision is sufficient to meet this standard.

D.H. Blair & Co., 462 F.3d at 110.

       The party seeking to “vacate an arbitration award has the burden of proof, and the

showing required to avoid confirmation is very high.” STMicroelectronics, N.V. v. Credit Suisse

Sec. (USA) LLC, 648 F.3d 68, 74 (2d Cir. 2011).

III.   DISCUSSION

       A. Exceeding Authority

       Lawrence asserts that he had no notice of the arbitration proceedings and was not served

with process in accordance with FINRA rules. The arbitrator did not exceed his authority in

determining that Lawrence received adequate service of process.

       The FAA permits vacatur of an arbitral judgment “where the arbitrators exceeded their

powers, or so imperfectly executed them that a mutual, final, and definite award upon the subject

matter submitted was not made.” 9 U.S.C. § 10(a)(4). The inquiry under § 10(a)(4) “focuses on

whether the arbitrators had the power, based on the parties’ submissions or the arbitration

agreement, to reach a certain issue, not whether the arbitrators correctly decided that issue.”

Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 220 (2d Cir. 2002); accord Jock v.

Sterling Jewelers Inc., 284 F. Supp. 3d 566, 569 (S.D.N.Y. 2018). If the parties intended for the

arbitration panel to decide a given issue, it follows that “the arbitration panel did not exceed its



                                                   4
authority in deciding that issue -- irrespective of whether it decided the issue correctly.” T.Co

Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 346 (2d Cir. 2010); accord Arcadia

Aviation PHF, LLC v. Aero-Smith, Inc., No. 12 Civ. 06177, 2018 WL 3765380, at *5 (S.D.N.Y.

Aug. 8, 2018).

       Here, the FINRA rules empower the arbitrator to rule on the issue of service. FINRA

Rule 13413 provides that “the panel has the authority to interpret and determine the applicability

of all provisions under the Code. Such interpretations are final and binding upon the parties.”

Murray v. UBS Sec., LLC, No. 12 Civ. 5914, 2014 WL 285093, at *13 (S.D.N.Y. Jan. 27, 2014)

(“FINRA Rule 13413 ‘clearly and unmistakably evinces an intent to submit any disputes over the

interpretation of the Code rules to arbitration.’”) (citing Alliance Bernstein Inv. Research and

Mgmt., Inc., 445 F.3d 121, 127 (2d Cir. 2006)). Rule 13413, therefore, gives the arbitrator power

to interpret and determine the applicability of FINRA Rules 13300, 13301 and 13302 governing

service. Because the parties consented to FINRA rules, which empower the arbitrator to make

determinations regarding the sufficiency of service, the arbitrator acted within the scope of his

authority in determining that Lawrence was properly served. See T.Co Metals, LLC, 592 F.3d at

346.

       B. Manifest Disregard of the Law

       Lawrence’s motion to vacate for manifest disregard of the law fails. A court may vacate

an award based on manifest disregard of the law “only if the court finds both that (1) the

arbitrators knew of a governing legal principle yet refused to apply it or ignored it altogether, and

(2) the law ignored by the arbitrators was well defined, explicit, and clearly applicable to the

case.” Zurich Am. Ins. Co. v. Team Tankers A.S., 811 F.3d 584, 589 (2d Cir. 2016).

       The arbitrator did not ignore or refuse to apply the governing legal principle that service



                                                 5
of process is necessary to give notice of an arbitration proceeding. See Zurich Am. Ins. Co., 811

F.3d at 589. In the Award, the arbitrator explicitly reasoned that Lawrence had received valid

notice of the arbitration proceedings. The arbitrator found that Lawrence had been served by

regular mail with the March 2, 2018, Claim Notification letter, advising him of the requirement

to use the online DR Portal and that failure to do so would prevent him from submitting

pleadings, selecting arbitrators and receiving notifications about the arbitration; on May 21,

2018, FINRA sent Lawrence another letter advising him that registering for the DR Portal was

mandatory and failure to register would be indicated in the final Award; Lawrence was served by

regular mail with an Overdue Notice dated April 26, 2018; and Lawrence received a Notification

of Arbitrator dated May 21, 2018, by both regular mail and certified mail as evidenced by the

“executed signature card on file.”

        Lawrence argues that he was entitled to be served with all papers by both certified and

regular mail. Lawrence references FINRA Regulatory Notice 17-03, which states that “if the

respondent indicates that he or she did not receive the Claim Notification Letter, FINRA staff

will offer to serve the statement of claim in another manner such as by email or regular mail to

afford the respondent an additional opportunity to receive the statement of claim.” The Claim

Notification Letter was mailed to Lawrence’s residential address in compliance with FINRA

Rule 13301(a), which provides that the Claim Notification Letter should be served on Lawrence

“directly at the person’s residential address or usual place of abode.” Neither Regulatory Notice

17-03 nor the FINRA rules contain any requirement that the documents be sent to a party via

certified mail.

        Regardless of whether regular mail constitutes sufficient service of process, Lawrence

was on notice of the arbitration proceedings because he received the Notification of Arbitrator at



                                                 6
his residence via certified mail. The return receipt from the Notification of Arbitrator bears a

delivery date of May 26, 2018, and Lawrence admits that he received the notification. That

Lawrence received certified mail at his home address is strong circumstantial evidence that he

received the other arbitration related documents that were sent to his home via regular mail. The

arbitrator had at least a “barely colorable justification” for finding that Lawrence had adequate

notice of the arbitration proceedings. Wallace v. Buttar, 378 F.3d 182, 190 (2d Cir. 2004).

       Lawrence relies on an “unpublished / nonciteable” California case for the proposition that

failure to effect proper service under the FINRA rules constitutes grounds for vacating the

Award. See Hansalik v. Wells Fargo Advisors, LLC, No. B232151, 2012 WL 1423014, at *5

(Cal. Ct. App. Apr. 25, 2012). Hansalik is easily distinguishable. In Hansalik, Hansalik moved

from California to Switzerland before Wells Fargo initiated a FINRA arbitration to collect an

unpaid promissory note. Id. at *1. Wells Fargo mailed its statement of claim and other

arbitration documents to Hansalik’s California residence, despite receiving notification of

Hansalik’s forwarding address in Switzerland. Id. at *1. Unlike in Hansalik, Lawrence here

occupied the same residence throughout the relevant period, and FINRA and RJFS both sent

arbitration documents to that residence, as least one of which Lawrence admits receiving. The

California Court of Appeal affirmed vacatur of the arbitration award in Hansalik, in part, because

of Hansalik’s lack of actual notice. Id. at *5. Here, the certified mail return receipt from the

Notification of Arbitrator demonstrates actual notice.

       Lawrence has failed to satisfy the “very high” burden to vacate an arbitration award. See

STMicroelectronics, N.V. v. Credit Suisse Sec. (USA) LLC, 648 F.3d 68, 74 (2d Cir. 2011).

RJFS’s Cross-Petition to confirm must be granted. See D.H. Blair & Co., 462 F.3d at 110 (2d

Cir. 2006) (quoting 9 U.S.C. § 9) (internal quotation marks omitted) (“The Court ‘must grant [a



                                                 7
request to confirm a decision] unless the award is vacated, modified, or corrected.’”).

IV.    CONCLUSION

       For the foregoing reasons, Lawrence’s Petition to Vacate is DENIED. RJFS’s Cross-

Petition to Confirm the Award is GRANTED.

       The Clerk of Court is respectfully requested to close the case.

Dated: January 4, 2019
       New York, New York




                                                 8
